Citation Nr: 0800663	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to service connection for a left hand 
disorder.  

3.  Entitlement to service connection for a right elbow 
disorder.  

4.  Entitlement to service connection for a left elbow 
disorder.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to a compensable evaluation for right foot 
hallux valgus prior to November 16, 2006, and to an 
evaluation in excess of 10 percent for right foot hallux 
valgus from November 16, 2006.   

7.  Entitlement to a compensable evaluation for left foot 
hallux valgus prior to November 16, 2006, and to an 
evaluation in excess of 10 percent for left foot hallux 
valgus from November 16, 2006.   



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 2001 until 
February 2004.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2004 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. 

The original application for benefits included claims for 
service connection for right and left knee chondromalacia 
patella.  Service connection for the right and left knee 
disabilities was granted in a December 2005 rating decision, 
and the veteran was granted a 10 percent disability 
evaluation for each knee.  Since the veteran failed to appeal 
the RO's decision within one year of the mailing of the 
rating decision, the RO's decision is final.  38 U.S.C.A. 
§ 7105.

The issues of right and left elbow disorders and headaches 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right hand disorder was not incurred in or 
aggravated by active military service.  

2.  The veteran's left hand disorder was not incurred in or 
aggravated by active military service.

3.  The veteran's right foot hallux valgus was not manifested 
by severe symptoms equivalent to amputation of the great toe 
or an operation with resection of the metatarsal head prior 
to November 16, 2006.

4.  The veteran's left foot hallux valgus was not manifested 
by severe symptoms equivalent to amputation of the great toe 
or an operation with resection of the metatarsal head prior 
to November 16, 2006.

5.  The veteran's right foot hallux valgus was manifested by 
severe symptoms equivalent to amputation of the great toe as 
of November 16, 2006.  

6.  The veteran's left foot hallux valgus was manifested by 
severe symptoms equivalent to amputation of the great toe as 
of November 16, 2006.  


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a right hand disorder have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

2. The criteria for the establishment of service connection 
for a left hand disorder have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

3. The criteria for a compensable, initial disability 
evaluation for right foot hallux valgus prior to November 16, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5280 (2007).

4. The criteria for a compensable, initial disability 
evaluation for left foot hallux valgus prior to November 16, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5280 (2007).

5. The criteria for an evaluation in excess of 10 percent for 
right foot hallux valgus from November 16, 2006 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5280 
(2007).

6. The criteria for an evaluation in excess of 10 percent for 
left foot hallux valgus from November 16, 2006 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5280 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing rating 
criteria and effective date provisions was provided after the 
initial adjudication of the claim in a July 2006 letter, such 
error was harmless given that service connection is being 
denied for the right and left hand disorders, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Additionally, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection for right and left foot hallux valgus.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained identified medical 
records.  The veteran has submitted statements.  The 
appellant was not afforded a VA medical examination in 
regards to a left or right hand disorder.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, service medical records do not indicate that 
the veteran incurred a right or left hand disability during 
service.  Furthermore, there is no medical evidence that the 
veteran currently has a hand disability.  The evidence also 
does not indicate that there may be a nexus between any 
claimed hand disability and the veteran's service; therefore, 
a VA medical examination need not be provided.   

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Right and Left Hand Disorders

The veteran seeks service connection for disorders of the 
right and left hand, essentially claiming that she is unable 
to use her hands when it is cold and that she has carpal 
tunnel syndrome, and that these conditions developed due to 
her service.    

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records, including her August 
2000 enlistment examination, indicate that upon entrance into 
service, she had no problems involving her upper extremities.  
The only service medical record involving treatment for her 
hand involved a minor injury to her left hand in October 
2001, when the leg of a cot fell on her fingers.  She was 
diagnosed with a contusion and hematoma and received 
treatment for her acute and transitory injury.  In her 
November 2003 Report of Medical History, the veteran reported 
that she did not currently have or previously have numbness 
or tingling or an impaired use of her hands.  In her December 
2003 separation examination, the veteran's upper extremities 
were found to be normal.  No medical evidence has been 
submitted indicating that the veteran currently has disorders 
of the right or left hand.  

The majority of the evidence does not reflect that the 
veteran has either sought or received treatment for a right 
or left hand disorder.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

The veteran was advised of the need to submit medical 
evidence of the existence of the claimed disorders and of a 
nexus between the claimed disorders and her service.  The 
veteran has failed to submit such supporting evidence. In her 
September 2005 VA Form 9, the veteran reported that her non-
VA physician had diagnosed her with carpal tunnel syndrome.  
In her December 2005 VA Form 21-4138 the veteran indicated 
that she would provide documentation of her claimed hand 
disorders from her doctor; however, she has not submitted 
such evidence or provided information regarding her treatment 
to allow VA to request such evidence.

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA, under 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the claimed disorder and her service.  Although the veteran 
is of the opinion that her hand disorders are related to 
service, as a lay person she is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The preponderance of the evidence indicates that the veteran 
does not have left or right hand disorders causally or 
etiologically related to service.  The record demonstrates no 
competent medical evidence of a nexus between the claimed 
symptoms and any incident of military service.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection for left hand and right hand 
disorders is denied.

Right and Left Foot Hallux Valgus

The veteran also essentially contends that the evaluation 
assigned her right and left foot hallux valgus does not 
reflect the severity of her disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

The veteran's service medical records indicate that the 
veteran's feet were found to be normal upon entrance into 
service, but that she was treated for bilateral plantar 
fasciitis and hallux valgus during service.  The veteran's 
December 2003 separation examination found the veteran to 
have mild, bilateral hallux valgus.  

The veteran filed a claim for service connection for right 
and left foot hallux valgus in December 2003 and a March 2004 
rating decision granted service connection, with a 10 percent 
evaluation for each foot, effective February 16, 2004, one 
day after the veteran's separation from service.  The veteran 
was subsequently granted a 10 percent disability evaluation 
for each foot in a December 2006 rating decision, effective 
from November 16, 2006.

Pursuant to Diagnostic Code 5280, a compensable, 10 percent, 
evaluation for hallux valgus, unilateral, requires the foot 
have a resection of the metatarsal head or be found to be 
severe, with symptomatology equivalent to amputation of the 
great toe.  A 10 percent evaluation is the maximum possible 
for assignment under Diagnostic Code 5280.

There is no evidence of symptomatology that would be the 
equivalent of amputation of the great toe or of the resection 
of the metatarsal head prior to November 16, 2006. Thus a 
higher rating under this code is not warranted for either 
foot. Additionally, there is no evidence of functional 
impairment due to pain on motion to warrant a higher rating.  
See DeLuca, 8 Vet. App. at 206-7. As such, a compensable 
evaluation prior to November 16, 2006 is not warranted.

The veteran was afforded a VA examination on November 16, 
2006.  The examiner noted the veteran's complaints of pain 
with walking and inability to stand for longer than 3 hours. 
The veteran indicated that pain was located mainly over the 
first metatarsal joint up the side of the great toe of the 
left foot and over the first metatarsal joint along the 
medial aspect of the great toe on the right foot.  The right 
and left foot were found to have no acute fracture or 
subluxation, well maintained joint spaces, and unremarkable 
soft tissue.  The veteran was diagnosed with bilateral hallux 
valgus, and the examiner determined that it had a mild effect 
on her ability to do chores and shop, and a moderate effect 
on her ability to exercise and perform sports, and on her 
recreation.  The veteran's pain was noted to be a functional 
limitation.

Based on the November 16, 2006 VA examination, the RO 
increased the disability evaluation of each foot to 10 
percent, the maximum allowable under the code.  The VA 
examination represented the first clinical evidence that the 
veteran had more than mild bilateral hallux valgus.  In terms 
of functional limitations attributable to the veteran's foot 
disabilities, the Board does not find adequate pathology or 
symptoms that would warrant a higher evaluation given the 
description of the impairment.  See DeLuca, 8 Vet. App. at 
206-7.  Therefore, an evaluation in excess of 10 percent for 
each foot from November 16, 2006 is not shown to be warranted

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.38 C.F.R. § 
3.321(b)(1).Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


ORDER

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder is denied.

A compensable evaluation for right foot hallux valgus prior 
to November 16, 2006 is denied.  

A compensable evaluation for left foot hallux valgus prior to 
November 16, 2006 is denied.  

A disability evaluation in excess of 10 percent for right 
foot hallux valgus from November 16, 2006 is denied.  

A disability evaluation in excess of 10 percent for left foot 
hallux valgus from November 16, 2006 is denied.  




REMAND

The veteran's service medical records contain complaints of 
headaches.  In her November 2003 Report of Medical History, 
the veteran reported having headaches after childbirth.  The 
veteran also requested treatment for headaches in December 
2003 at the Blanchfield Army Community Hospital and at other 
times following her separation from service, which she 
related to the use of medications.  The veteran, however, has 
no current medical records indicating a diagnosis of 
headaches or indication of a relationship between headaches 
and service.  

The veteran's service medical records also indicate that the 
veteran complained of disorders regarding her left and right 
elbows.  A June 2001 service medical record indicates that 
she reported elbow pain over a period of two months and that 
her elbow locked.  In her November 2003 Report of Medical 
History, she also reported that her elbows were painful and 
the joints popped frequently.  There are no current medical 
records indicating treatment for any elbow disorders or 
indicating a relationship between an elbow disorder and 
service.  

With respect to the claims for service connection for 
headaches and right and left elbow disorders, the veteran 
should be afforded VA examinations to more clearly delineate 
the nature and etiology of these disorders. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination regarding any disorder 
related to headaches by an appropriate 
physician to ascertain the nature and 
etiology of all disorders that may be 
present.  The claims file must be made 
available to and reviewed by the 
physician.  The physician should 
specifically list all disorders related 
to the veteran's headaches.  Based on the 
examination findings, historical records, 
and medical principles, the physician 
should render an opinion on whether any 
headache disability found is related to 
the veteran's service.  

A clear rationale for the opinion is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 
 
2. The veteran should also be afforded an 
examination regarding any right and left 
elbow disorders by an appropriate 
physician to ascertain the nature and 
etiology of all disorders that may be 
present.  The claims file must be made 
available to and reviewed by the 
physician.  The physician should 
specifically list all disorders of each 
elbow.   Based on the examination 
findings, historical records, and medical 
principles, the physician should address 
the following:

a)  Whether any disability of the right 
elbow found is related to the veteran's 
service.  

b)  Whether any disability of the left 
elbow found is related to the veteran's 
service.  

A clear rationale for all opinions is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


